
	
		I
		111th CONGRESS
		1st Session
		H. R. 1244
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for the award of a gold medal on behalf of the
		  Congress to Tiger Woods, in recognition of his service to the Nation in
		  promoting excellence and good sportsmanship, and in breaking barriers with
		  grace and dignity by showing that golf is a sport for all
		  people.
	
	
		1.FindingsCongress finds the following:
			(1)Although Tiger
			 Woods is only 33 years old and is going on his 13th full year as a professional
			 golfer, he has won 87 tournaments (65 of which were on the Professional Golf
			 Association (PGA) tour), including the 1997, 2001, 2002, and 2005 Masters
			 Tournaments, the 1999, 2000, 2006, and 2007 PGA Championships, the 2000, 2002,
			 and 2008 U.S. Open championships, and the 2000, 2005, and 2006 British Open
			 Championships.
			(2)Tiger Woods is the
			 5th player in history to win all 4 major championships (Masters, PGA
			 Championship, U.S. Open, and British Open), joining the ranks of Gene Sarazen,
			 Ben Hogan, Gary Player, and Jack Nicklaus.
			(3)With his second
			 Masters victory in 2001, Tiger Woods became the first player ever to hold all 4
			 major championships at the same time.
			(4)Tiger Woods is the
			 career victories leader among active players on the PGA tour, and is the career
			 money list leader.
			(5)Tiger Woods can be
			 compared with Jack Nicklaus as being one of the greatest golfers of all
			 time.
			(6)Tiger Woods has
			 broken barriers with grace and dignity by showing that golf is a sport for all
			 people, regardless of race, color, or creed.
			(7)Tiger Woods has
			 inspired countless people of all ages, impressing upon them that their hopes,
			 dreams, and prayers may be achieved through hard work, persistence, education,
			 and good sportsmanship.
			(8)Tiger Woods
			 established the Tiger Woods Foundation in 1996, which financially supports
			 communities and organizations that nurture family values and adults’
			 involvement in children’s lives.
			(9)The Tiger Woods
			 Foundation hosts clinics, which give thousands of youngsters golf lessons and
			 draw attention and support to the organizations that allow inner-city children
			 access to golf.
			2.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe Speaker of the House of Representatives and the
			 President Pro Tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of the Congress, of a gold medal of appropriate design
			 to Tiger Woods in recognition of his service to the Nation in promoting
			 excellence and good sportsmanship, and in breaking barriers with grace and
			 dignity by showing that golf is a sport for all people.
			(b)Design and
			 StrikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike duplicate medals in
			 bronze of the gold medal struck pursuant to section 2 and sell such duplicate
			 medals at a price sufficient to cover the costs of the duplicate medals
			 (including labor, materials, dies, use of machinery, overhead expenses) and the
			 cost of the gold medal.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 charges against fund; proceeds of sale
			(a)AuthorizationThere is authorized to be charged against
			 the United States Mint Public Enterprise Fund an amount not to exceed $30,000
			 to pay for the cost of the medals authorized by this Act.
			(b)Proceeds of
			 SaleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
